                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RICHARD DODD,

               Plaintiff,

                      v.                            CAUSE NO. 3:19CV299-PPS/MGG

 WEXFORD MEDICAL, INC., et al.,

               Defendants.

                                  OPINION AND ORDER

       Richard Dodd, a prisoner without a lawyer, is proceeding on Eighth Amendment

claims against Dr. Jackson and Wexford Medical, Inc. related to his medical care for

iritis and pain associated with ankylosing spondylitis. (ECF 6-7.) He is now seeking a

temporary restraining order and injunction (ECF 24) against three members of the law

library staff who he alleges have retaliated against him by deleting files containing his

legal work from the law library computer. (Id. at 1-2.) A preliminary injunction is an

extraordinary and drastic remedy; it is never awarded as of right.” Munaf v. Geren, 553

U.S. 674, 689-690 (2008) (quotation marks and citations omitted). “A plaintiff seeking a

preliminary injunction must establish that he is likely to succeed on the merits, that he

is likely to suffer irreparable harm in the absence of preliminary relief, that the balance

of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

NRDC, Inc., 555 U.S. 7, 20 (2008). Moreover,

       [a]n injunction, like any “enforcement action,” may be entered only
       against a litigant, that is, a party that has been served and is under the
       jurisdiction of the district court. Lake Shore Asset Mgmt., Ltd. v. Commodity
       Futures Trading Comm’n, 511 F.3d 762, 767 (7th Cir. 2007); see also Audio
       Enters., Inc. v. B & W Loudspeakers, 957 F.2d 406, 410 (7th Cir. 1992)
       (vacating preliminary injunction because defendant had not been served).

Maddox v. Wexford Health Sources, Inc., 528 Fed. Appx. 669, 672 (7th Cir. 2013).

       In moving for injunctive relief, Dodd claims that David Leonard, John Hicks, and

Ms. Torres, who are members of the law library staff, have retaliated against him for

exercising his constitutional rights. (ECF 24 at 1-2; 24-1 at 1.) Specifically, he claims that,

on October 31, 2019, a file named “912869 Dodd file transfer to Westville” was deleted

from the law library computer. (ECF 24 at 1.) He also asserts that Leonard

administratively removed him from the law library and Hicks deleted one of Dodd’s

computer files after he asked for “some video footage to be saved to be used in a

complaint.” (ECF 24-1 at 1.) In sum, Dodd asserts that, as a result of the actions of these

members of the law library staff, he is being denied access to the courts. However,

because the three individuals Dodd seeks to enjoin are not named as defendants, I

cannot grant an injunction against them. Maddox, 528 Fed. Appx. at 672.

       ACCORDINGLY:

       Plaintiff Richard Dodd’s motion seeking a temporary restraining order and

injunction (ECF 24) is DENIED.

       SO ORDERED on November 15, 2019.

                                                    /s/ Philip P. Simon
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                               2
